DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
A translation has been provided for KR 2008 0012125 but the original Korean language document has not been provided. A copy of the original document must be provided to be considered.
Claim Objections
Claim 1 objected to because of the following informalities:  "two or more separate gas tight precursor supply chambers" in line 12 of claim 1 should be corrected to "the two or more separate gas tight precursor supply chambers".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 16-21, 23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olander et al. (US 2012/0315837 A1) in view of Deane et al. (US 2010/0213200 A1).
Regarding claim 16, Olander discloses a precursor supply cabinet (Olander 402) that comprises cabinet walls (Olander 404, 406, 408, 410, and 411) defining an inner cabinet space (Olander 412), a ventilation discharge connection (Olander 476) arranged to discharge gas from the interior volume to a discharge conduit (Olander 478), one or more ventilation inlets (Olander 30, 302, and 449) for allowing ventilation gas to enter the inner space of the cabinet. Olander further teaches two or more separate precursor containers (Olander 433, 460, and 462) spaced apart from each other inside the precursor supply cabinet such that flow gaps (see Olander figure 3) are formed between the precursor containers.
Olander is silent regarding the precursor containers being located in gas tight precursor chambers.
However, Deane teaches a temperature-stabilized storage system comprising an inner container (Deane 200) located inside an outer chamber (Deane 100) that is sealed to form a low pressure gap (Deane [0045]) to limit thermal transfer between the inner storage area and the exterior environment. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Olander’s precursor supply cabinet to apply Deane’s teaching of a storage chamber to Olander’s precursor containers to limit thermal transfer from precursors that require storage at a set temperature.
Regarding claim 17, Olander and Deane as applied to claim 16 teach two sperate gas tight precursor supply chambers (Deane 100) arranged adjacent to each other at a distance to form a flow gap between the adjacent precursor supply chambers (see Olander figure 3). Examiner notes that the different precursor supply chamber arrangements are claimed in the alternative and therefore only one is necessary to read upon the claim.
Regarding claim 18, Olander and Deane as applied to claim 16 further teach the two or more separate gas tight precursor supply chambers are arranged spaced apart from the cabinet walls (see Olander figure 3) inside the cabinet space such that flow gaps are formed between the gas tight precursor supply chambers and the cabinet walls (see Olander figure 3). Examiner notes that while Olander teaches the precursor supply chambers strapped to the rear wall there is still inherently some space between the chamber and the rear wall for gas to flow. Examiner notes that claim language has not specified the size of flow gaps or on which sides of the supply chambers there must be flow gaps.
Regarding claim 19, Olander and Deane as applied to claim 16 further teach the ventilation discharge connection (Olander 476) includes a suction device in the form of an exhaust fan (Olander 474) configured to discharge ventilation gas from the cabinet. Examiner notes that inherently for the ventilation discharge connection (Olander 476) and exhaust fan (Olander 474) to function a ventilation outlet must exist in the top wall of the cabinet to allow a ventilation flow through the discharge connection and exhaust fan despite Olander’s specification not explicitly discussing the existence of an outlet.
Regarding claim 20, Olander and Deane as applied to claim 19 further teach the precursor supply cabinet comprises a top wall (Olander  411) with the ventilation outlet located in the top wall of the cabinet (Olander [0170]).
Regarding claim 21, Olander and Deane as applied to claim 16 teach the ventilation inlet connections are ventilation inlets (Olander 300, 302, and 449) arranged to provide a flow of ventilation gas (Olander [0172] and [0170]).
Regarding claim 23, Olander and Deane as applied to claim 16 teach the precursor supply cabinet (Olander 402) comprising one or more cabinet doors (Olander 414 and 420) and one or more ventilation inlet (Olander 300 and 302) arranged on the one or more cabinet doors (see Olander figure 3).
Regarding claim 25, Olander and Deane as applied to claim 16 teach a gas tight lead-through connection (Olander 430) extending inside the inner cabinet space (see Olander figure 3)between the precursor supply chamber and the cabinet walls of the precursor supply cabinet.
Regarding claim 26, Olander and Deane as applied to claim 25 further teach the separate gas tight precursor supply chamber (Olander 433) is spaced apart from a cabinet wall (Olander 404) (see Olander figure 3) and a flow gap is formed between the precursor supply chamber and the cabinet wall. The gas tight lead-through connection (Olander 430) is arranged to extend inside the inner cabinet space between the precursor supply chamber and the one cabinet wall across the flow gap (see Olander figure 3).
Regarding claim 27, Olander and Deane as applied to claim 16 are silent regarding a flow guide located in the flow gap.
However, Olander teaches another embodiment of a supply cabinet (Olander 502) that comprises a plurality of precursor supply tanks (Olander 522, 524, 526, 528, and 530) spaced apart to form flow gaps with flow guides in the form of partition walls (Olander 504, 506, 508, and 510) located between the supply tanks dividing the supply cabinet into a subspace (Olander 512, 514, 516, 518, and 520) each having its own supply of ventilation gas.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Olander’s ventilation cabinet to utilize partition walls as a flow guide between the precursor supply chambers to ensure there is proper ventilation flow over each of the precursor supply chambers.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olander et al. (US 2012/0315837 A1) and Deane et al. (US 2010/0213200 A1) as applied to claim 16 above, and further in view of Brandt (US 2020/0240675 A1).
Regarding claim 22, Olander and Deane as applied to claim 16 are silent regarding the ventilation inlet comprising a regulator element.
However, Brandt teaches a generator system comprising an enclosure (Brandt 12) comprising a ventilation inlet (Brandt 26B) and a ventilation outlet (Brandt 26A). The ventilation inlet comprises moveable slats (Brandt 36) and an operating member (Brandt 40) to open and close the slats to control the ventilation flow through the inlet.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Olander’s precursor supply cabinet to utilize Brandt’s teaching of a regulator element in the form of moveable slats at the ventilation inlet to adjust the flow of ventilation gas to meet ventilation flow requirements.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olander et al. (US 2012/0315837 A1) and Deane et al. (US 2010/0213200 A1) as applied to claim 16 above, and further in view of Carlson (US 2018/0163307 A1).
Regarding claim 30, Olander and Deane as applied to claim 16 are silent regarding a heating element for heating the inner chamber space of the gas tight precursor supply chambers.
However, Carlson teaches a precursor supply cabinet (Carlson 320) comprising a plurality of precursor containers (Carlson 210) that each have a heat spreader plate (Carlson 356) and a heating element (Carlson 354) for heating each of the precursor containers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Olander’s precursor supply cabinet by utilizing Carlson’s teaching of a heating element for each precursor container to maintain the precursor contained within at an optimal temperature for use. Examiner notes that heating the precursor container would inherently involve heating the inner chamber space of the precursor supply chamber that contains the precursor container.
Allowable Subject Matter
Claims 24 and 28-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Current prior art of record relied upon teaches a cylindrical gas tight precursor supply chamber and it would not have been obvious to modify the cylindrical chamber to have a door as recited in claim 24. Further current prior art of record teaches gas connections within the ventilation cabinet and it would not have been obvious to move the connections to a separate box requiring its own ventilation as recited in claims 28 and 29.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Younts (US 2014/0319984 A1), Livanos (US 4,625,627), and Stoller (US 2004/0007348 A1) each teach a ventilated cabinet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762